Citation Nr: 1230189	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of venereal disease, to include erectile dysfunction and nocturia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

On August 11, 2008, the Veteran presented oral testimony regarding the issues on appeal before a Decision Review Officer (DRO) sitting at the RO in Waco, Texas.  A transcript of that hearing has been associated with the Veteran's VA claims file.  

A hearing was held on March 15, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In July 2011, the Board remanded the Veteran's claim for further evidentiary development.  The Board's July 2011 remand instructions and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

As noted by the Board in the July 2011 remand, the issues of (1) entitlement to service connection for a skin disorder, to include keloid formations, (2) entitlement to service connections for hemorrhoids and (3) entitlement to service connection for an anal fistula have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, once again, REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby)

Characterization of an issue on appeal

The Board notes that the Veteran originally filed a claim for service connection for venereal disease.  However, the Veteran contends, including in his sworn testimony at the August 2008 DRO hearing and the March 2011 Board hearing, that he was treated for venereal disease during his service and that he has had residuals of such, to specifically include erectile dysfunction, since that time.  Additionally, medical evidence of record, to include VA examination reports dated in September 2009 and August 2011 reflect diagnoses of erectile dysfunction and nocturia.  See the September 2009 and August 2011 VA examination reports.  The Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's claims (the Court) has held that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  

In light of the Court's holding in Clemons and the evidence of record, to include the Veteran's oral testimony and VA treatment records and examination reports which reflect a diagnoses of erectile dysfunction and nocturia, the Board has recharacterized the Veteran's claim and the issue is as stated on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's claimed residuals of venereal disease, diagnosed as erectile dysfunction and nocturia, were not present during the Veteran's active duty, or for years thereafter, nor have these conditions been causally or etiologically related to active service, to include his in-service treatment for venereal disease.  


CONCLUSION OF LAW

Service connection for residuals of venereal disease, diagnosed as erectile dysfunction and nocturia, is not warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)
Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the present case, VA's duty to notify the Veteran was satisfied by a November 2007 letter in connection with the present claim.  Specifically, in the letter, the RO provided the Veteran with a description of the evidence necessary to establish service connection as well as how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  Since the fully satisfactory November 2007 VCAA letter was provided to the Veteran prior to the initial adjudication of his claim in February 2008, there exists no error in the timing of the VCAA notice to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All identified private treatment records and existing VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  As noted above, the Veteran was also provided the opportunity to testify at a hearing before a DRO and the Board.

The Board acknowledges that the Veteran's service treatment records are not associated with the claims file.  In accordance with the law and regulations, however, the RO continued its efforts to obtain all relevant service treatment records until it was reasonably certain that such records did not exist or that further efforts to obtain those records would be futile.  In this regard, a copy of his DD 214 is associated with the claims file.  The Board also notes that the RO requested the Veteran's service treatment records in September 1978 and August 1999.  However, these responses indicated that the records were not at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and were presumed destroyed by the fire at that facility in 1973.  See responses from the NPRC dated in September 1978 and October 1999.  

Letters were sent to the Veteran in February 1999 and June 1999 which notified him that his service treatment records were unavailable for review, identified alternatives sources of information and requested that he submit any service treatment records that he had in his possession.  During the pendency of the appeal, he did submit some service treatment records.  

Additionally, the Board observes that, in February 1999, the RO sent the Veteran a letter stating that in order to request copies of his dental and medical records, further information was needed and he was asked to complete the enclosed NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The Veteran completed the Form 13055, claiming that he had been treated in Morocco during his service in 1957.  The RO requested these records from the NPRC, but a negative response was received in October 1999.  Later that month, the RO made a formal finding on the unavailability of service treatment records.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records.  Thus, the Board finds compliance with the applicable development procedures, and there is no indication that there is additional available evidence to substantiate the Veteran's claims that has not been associated with the claims folder.  

Moreover, the Board notes that the Veteran's period of service has been verified, and as discussed below, the Veteran has submitted a service treatment record reflecting in-service treatment for venereal disease.  As will be discussed below, the Veteran's claim is not being denied based on a lack of medical evidence concerning an in-service injury; rather it is being denied for lack of a medical nexus.  As such, it is not clear that his service treatment records would provide any further evidence in support of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Also, as noted in the Introduction, the Board remanded the Veteran's claim for further evidentiary development in July 2011.  Specifically, the Board instructed that the Veteran's VA treatment records from the VA facility in Palestine, Texas, dated from July 2009 to the present should be obtained and associated with the Veteran's VA claims file and the Veteran was to be afforded a VA examination in connection with the present claim.  The Board notes that updated VA treatment records were printed and associated with the Veteran's VA claims file in August 2011, and, thereafter, the Veteran was afforded a VA examination in connection with his claim to establish service connection for residuals of venereal disease, to include erectile dysfunction and nocturia.  As will be further discussed below, the August 2011 VA examination and addendum are adequate for the purposes of this decision.  In light of above, the Board concludes that the July 2011 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran underwent a September 2009 VA examination in connection with a low back disorder claim and was afforded a VA examination in connection with the present claim in August 2011.  These VA examination reports reflect that the Veteran's VA claims file was reviewed in connection with the September 2009 VA examination, but was not present or reviewed by the VA examiner in connection with the August 2011 VA examination.  However, an addendum to the August 2011 VA examination reflects that the August 2011 VA examiner was provided the Veteran's VA claims file and, after a review of such was completed, stated that the prior diagnoses and opinions concerning these disorders remained unchanged.  See the August 2011 VA examination report and addendum.  The Board notes that the September 2009 and August 2011 VA examination reports reflect that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his erectile dysfunction, and that the reports, which included discussion of the Veteran's current medical regime, are consistent with the remainder of the evidence in the claims file.  Accordingly, the Board finds that the September 2009 and August 2011 examinations are adequate for the purposes of this decision.  38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

The Veteran has contended that he experiences sexual dysfunction, to include erectile dysfunction and nocturia, secondary to the contraction and treatment of venereal disease during his service.  In particular, he has claimed that he was treated for venereal disease with injections during his service and, as a result, he currently suffers from erectile dysfunction.  See e.g., the March 2011 Board hearing transcript at pages 3 - 5.  

Concerning element (1), diagnosis of a current disability, private and VA treatment records, to include the September 2009 and August 2011 VA examination reports, reflect that the Veteran has been diagnosed with erectile dysfunction and nocturia.  See e.g., a private treatment record from A.S. M.D. dated in April 1998 as well as the September 2009 and August 2011 VA examination reports.  Further, the August 2011 VA examination report reflects that the Veteran has been prescribed medication for erectile dysfunction.  Accordingly, element (1) has been demonstrated.  

With regard to element (2), evidence of an in-service disease or injury, as noted above, the Veteran's service treatment records are largely unavailable for review.  However, the Veteran has submitted a partial copy of a treatment record dated in March 1956 which reflects that the Veteran was scheduled for "drip serology" treatments during that month.  While the Board notes that the March 1956 record is torn, a legible section reflects that the Veteran was being treated for "GC", gonorrhea.  See a partial service treatment record dated in March 1956.  

Although the Veteran's service treatment records are devoid of any evidence that the Veteran demonstrated erectile dysfunction or nocturia during active duty, the March 1956 record clearly reflects treatment for a venereal disease.  Indeed, the Veteran has not alleged that he suffered from erectile dysfunction or nocturia during his service, but rather, he asserts that these disorders developed secondary to his in-service treatment for venereal disease.  See e.g., the March 2011 Board hearing transcript at pages 3 - 5.  In light of above, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the currently diagnosed disorder and an in-service disease or injury, the Board observes that the only medical nexus opinion of record is unfavorable to the Veteran's claim.  Specifically, the August 2011 VA examiner opined that the Veteran's erectile dysfunction and nocturia were less likely as not the result of his service, to include his in-service treatment for gonorrhea in March 1956.  In providing these opinions, the examiner noted that "there is no causal relationship established between treated gonorrhea and erectile dysfunction" and stated that erectile dysfunction is a multifactorial condition for which the Veteran has been diagnosed with many possible causes, to include hypertension, hyperlipidemia, diabetes mellitus, type II, a low back disorder, and prescription medications.  Moreover, the August 2011 VA examiner asserted that the Veteran's diagnosed nocturia was more likely than not related to normal aging.  See the August 2011 VA examination report.  

Also, while the September 2009 VA examiner did not provide nexus opinions concerning the Veteran's diagnosed nocturia and erectile dysfunction, the VA examination report reflects that the Veteran's nocturia and erectile dysfunction are the result of his low back disorder, diagnosed as mild degenerative sclerosis, rather than his in-service treatment for venereal disease.  See the September 2009 VA examination report.  

The only nexus evidence of record which is favorable to the Veteran's claim resonates from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Here, the Veteran has asserted that his erectile dysfunction and nocturia are the result of his in-service treatment for venereal disease in March 1956.  See e.g., the March 2011 Board hearing transcript at pages 3 - 5.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, these are not  conditions that can be causally-related to military service, to include injection treatments for venereal disease, without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his erectile dysfunction and nocturia do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Furthermore, the Board finds that the August 2011 VA examiner's opinions concerning etiology of the Veteran's erectile dysfunction and nocturia are more persuasive than the Veteran's statements.  The VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided nexus opinions with a supporting rationale.  Thus, the Board finds that the VA examiners' opinions are more persuasive than the statements of the Veteran with respect to the etiology of the Veteran's erectile dysfunction and nocturia. 

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  Although the Veteran stated that his erectile dysfunction and nocturia are related to his in-service treatment for gonorrhea, there is no evidence of erectile dysfunction and nocturia during active service and the Veteran does not contend otherwise.  As noted above, the service treatment records are devoid of any instance of complaints of or treatment for a erectile dysfunction and nocturia.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  
In addition, the Board notes that the Veteran has asserted that he has experienced erectile dysfunction "for many years," and alleges that he has been taking medication for erectile dysfunction for "30 to 40 years."  See the March 2011 hearing transcript at page 7.  However, the Board notes that the Veteran's private treatment records reflect that he was first prescribed medication for treatment of impotence in April 1998.  See private treatment records from A.S., M.D., dated in April 1998.  There are no treatment records pertaining to erectile dysfunction, nocturia or medication for treatment of such between the Veteran's separation from active duty in July 1957 and April 1998.  This gap in time weighs against the Veteran's assertions of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for erectile dysfunction and nocturia based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of venereal disease, to include erectile dysfunction and nocturia.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for residuals of venereal disease, to include erectile dysfunction and nocturia, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER

Entitlement to service connection for residuals of venereal disease, to include erectile dysfunction and nocturia, is denied.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


